Citation Nr: 1511518	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for emergency treatment at the Palms West Hospital on December 13, 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an administrative decision issued by the Department of Veterans Affairs (VA), West Palm Beach Medical Center (MC), located in West Palm Beach, Florida.  

The appeal is REMANDED to VAMC.  VA will notify the appellant if further action is required. 

REMAND

The appellant requests reimbursement of medical expenses incurred for treatment received at the Palms West Hospital emergency room on December 13, 2009.  The record indicates that the appellant became intoxicated at a holiday party, and was transported by private emergency conveyance to the Palms West Hospital emergency room, where he received emergency care for alcohol intoxication and was subsequently discharged in the morning.  

A claim, presumably by the appellant, was thereafter submitted to the VA Medical Center in West Palm Beach within 30 days of the above admission, requesting reimbursement of the medical costs for the visit.  Apparently, the VAMC paid a portion of the expenses, but then later concluded that the appellant was not entitled to reimbursement for two reasons: a VA facility was feasibly available, and the private facility did not timely submit billing information.  

It is unclear to the Board whether any of the charges have been, or should have been, paid by the VAMC.  It is also unclear what charges the appellant has paid.  The Board believes that further development should occur so that the Board will know which charges have been paid for and which remain unpaid.  

In addition, the record reflects that the appellant was scheduled for a Board hearing in February 2015, per his request on his VA Form 9.  According to the Board's electronic records tracking database, the hearing was cancelled because the Veteran's medical expenses were paid.  It consequently is unclear whether there remains a benefit being sought by the appellant.  On remand, this should be clarified.

Accordingly, the case is REMANDED to the VAMC for the following development: 

1.  Contact the appellant and determine whether he intends to withdraw the current appeal.  

2.  If the appellant indicates that he is still seeking reimbursement of medical expenses related to the December 2009 treatment at Palms West Hospital, contact the Palms West Hospital and determine what expenses have been paid and which expenses are still in dispute.  The results obtained by the AOJ should be included in the claims folder for review. 

3.  The AOJ should then set forth in the record a written paid and due audit of the appellant's care for the period in question.  This audit should reflect, on a day-to-day basis, the amounts actually paid by VA, an unknown insurance provider, or the appellant, as well as the amounts properly due. 

Included in the audit must be a summary that provides, in detail, which expenses have been paid, which obligations are still due, and any remaining monies that may still be due to any of the healthcare providers.  

4.  The VAMC should readjudicate the issue on appeal, if otherwise in order.  If the benefit sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

